DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Authorization for this Examiner’s Amendment was verbally given by Julie K. Skoge on January 23, 2021. 
Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Cancel Claim 36. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter of this application:  The prior art fails to fairly render unpatentable the claimed invention of Claim 15 of a skin piercing member defining a lumen that extends along a lumen axis from the skin piercing end toward the base end; a blood sample analysis zone located within the lumen of the skin piercing member; and an elongated spacer having a transverse cross-sectional shape including a flat middle portion and ball-shaped ends each having a larger thickness than the flat middle portion in combination with all other claim limitations; and of Claim 41 of a skin piercing member defining a lumen that extends along a lumen axis 

The amendment to the Specification and the drawing submitted on January 22, 2021 overcomes the objection to the drawings in the non-final rejection dated 10/13/2020. Moreover, the cancellation of Claim 36 makes the rejection under 35 USC 112 moot.  In addition, the non-statutory double patenting rejection is withdrawn in view of Applicant’s arguments which are persuasive 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791